Case 3:18-ap-03022      Doc 46    Filed 10/25/19 Entered 10/25/19 12:39:46         Desc Main
                                  Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: October 25, 2019




________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


In re: JOHN BLAINE STONER,
                                                 Case No.    18‐30213
                             Debtor              Adv. No.    18‐3022


WILLIAM FANSLOW,                                 Judge Humphrey
                                                 Chapter 7
                             Plaintiff

       v.

JOHN BLAINE STONER,

                             Defendant




            Order Rescheduling Trial in Adversary Proceeding to November 12, 2019


       On August 5, 2019 the court entered an Order Rescheduling Final Trial, Extending
Various Filing Dates and Ordering Other Matters in Adversary Proceeding (doc. 31), which
scheduled the trial for October 29, 2019 at 9:30 a.m. Due to a scheduling conflict, the court,
Case 3:18-ap-03022      Doc 46   Filed 10/25/19 Entered 10/25/19 12:39:46      Desc Main
                                 Document     Page 2 of 2



with the agreement of counsel as to the new date, sua sponte reschedules the trial from
October 29, 2019 at 9:30 a.m. to November 12, 2019 at 9:30 a.m.

       All other provisions of the court’s prior scheduling order (doc. 31) remain in full
force and effect.

       IT IS SO ORDERED.

Copies to:

Roger E. Luring (Counsel for Plaintiff William Fanslow)

Samuel J. Petroff (Counsel for the Defendant)
